Citation Nr: 1533990	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-05 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back disability.  

2.  Entitlement to service connection for an upper back disability.  

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1948 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (the upper and lower back claims) and a September 2014 rating decision of the RO in Waco Texas (hearing loss claims).  The agency of original jurisdiction (AOJ) in this case is the RO in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current lower back disorder did not have onset during active service, was not caused by active service, and arthritis of his lower back did not manifest within one year of separation from active service.  

2.  The Veteran's current upper back disorder did not have onset during active service, was not caused by active service, and arthritis of his lower back did not manifest within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disorder have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  

2.  The criteria for service connection for a upper back disorder have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a low back disability due to repeated strains from lifting heavy objects during active service.  He asserts that he has an upper back disability that is either directly due to these reported injuries or as secondary to his lower back disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.3099a) (2014).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

VA received his claim of entitlement to service connection for lower and upper back disorders in April 2010.  In September 2010, VA received a statement in which the Veteran's spouse reported that the Veteran was diagnosed with severe spinal stenosis sometime after 2007, underwent surgery, and now was limited in what he could do.  She asked the VA raise his disability compensation to 100 percent.  

In his March 2011 Notice of Disagreement, the Veteran, through his representative, stated as follows:  

Veteran recalls a "severe" lower back strain while in the military, which resulted in the doctor mandating bed rest, pain meds, and light duty for some time.  This should be reflected in medical records.  Veteran states the lower back pain never went away, and there was grinding in the lower lumbar region since the swelling subsided form the injury in the military.  The grinding and pain got worse over the years, treated by OTC pain and muscle relaxer meds, but led to an operation on his back which required scraping of calcification and spurs off of his spinal column.  The upper back condition is secondary to the lower back condition because when the lower back would rebel and stiffen up, it became necessary to utilize the upper back muscles in awkward positions, which created undue strain on the upper (sacral) muscles and tendons.  Although arthritis in his back was not painful enough until about 10 yrs ago, thus not reported within a year of discharge, Veteran feels arthritis should be secondary to and service connected as well, as arthritis eventually was caused by the lower back injury suffered while in the military.  

During the August 2012 DRO hearing, the Veteran and his spouse provided testimony (the Board notes that his current spouse is different than his spouse during service).  

The Veteran testified that his upper back had been bothering him ever since basic training.  He testified that during service he was moving heavy objects and got bad strains but was working twelve hour shifts and put up with it the best he could.  The Veteran testified that this occurred beginning in 1948 and his spouse stated that it lasted through 1966.  He elaborated that he would get a bad strain, rest for two or three days, and then go back to the same work.  He testified that he believed his lower back and upper back conditions were connected.  

When asked if he was treated for back problems after separation from service, the Veteran testified that he was not, explaining that "they wanted to send me to San Antonio for evaluation" but his spouse at the time protested that she would have to take care of the four kids while he was gone.  He testified that the first time he sought treatment after service was in 1970 or 1976.  When his current spouse, who also testified, referred to ribs and hip injuries from falls, the Veteran testified that he fell at a company he was working at.  He testified that when physicians reviewed x-rays of his back they told him that he had so many breaks that he did not know what was new and what was old.  

His spouse testified that the Veteran hurt his back during service at Fort Warren Air Force Base but it was not reported to the physician because of squadron efficiency reasons and he was instead provided pain medication so that he could continue contributing to the number one status of the squadron.  She testified that when he was stationed at Chinook Air Force Base he also strained his upper and lower back and also was not released to go to the doctor but given pain medication so he could contribute to the number one squadron efficiency certificates.  She repeated this report for other duty locations, reporting that his supervisors gave him pain medication and he was refused treatment including emergency room appointments.  She reported that this continued for his entire period of service.  

She also testified that as a civilian he fell and fractured his ribs and hurt his hip and that in 1989 he had a bad cough and cold and a physician saw him and found arthritis of his spine and gave him antihistamines and codeine cough syrup for pain.  She reported that in 2004 the Veteran had a bad fall at home and increasing pain in his upper back and middle back.  

The Veteran's spouse testified that she met the Veteran in the year 2000.  She also testified that the Veteran's ex-spouse got into his apartment and stole all of his medical records.  

The Veterans' spouses statements with regard to what occurred many years before she met the Veteran are not competent evidence because she did not observe the events that she seeks to provide testimony about.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of the witness' personal knowledge).  Rather, her information comes from the Veteran.  The Veteran was present at the hearing and did not voice opposition to anything she said.  The Board has considered her testimony in this light.  

Dated as received by VA the same day as the DRO Hearing, is a list of the history of his back condition.  This lists alleged back strain or severe back strain in the years 1949, 1953, 1955, 1959, 1962, 1965, and 1966.  The Veteran indicated that none of these injuries were reported (for squadron efficiency reasons) and indicated for most of the alleged injuries that his chief gave him pain medication.  

In his February 2013 Substantive Appeal, the Veteran stated that he believed his current back problems were directly related to his service.  He stated that he had a light duty profile for several years and sought a lower profile to ensure he could re-enlist.  

Service treatment record document that the Veteran reported back pain twice during service.  In March 1962, he reported back pain for the past four days with no definite history of trauma.  The pain was in the small of his back on bending and twisting.  There is no indication that he was placed on bedrest or profile.  There is no statement that he had strain or severe strain.  What was listed is "Low Back Pain."  

In January 1968 he reported that he had slipped on a wet surface two days earlier and had low back pain.  He was found to have spasm of the paravertabral muscles on flexion and hyperextension.  There is no indication that he was place on profile.  He was prescribed bedrest.  There are no other reports of back symptoms. 

A December 1968 report of medical examination, for the purpose of retirement, documents a normal spine clinical evaluation at separation from active service.  In a contemporaneous report of medical history, the Veteran indicated that he had never had recurrent back pain.

Service treatment records document numerous instances of the Veteran seeking treatment for a number of different conditions.  For example, he was seen in November 1948 to tenosynovitis of the right leg.  At that time he was put on bed rest and admitted to the hospital.  He sought treatment for shin splints in February 1949.  He was seen for gastroenteritis in September 1951.  There was a hospital admission in December 1951 for painful legs during which time he was found to have fatty tumors of the legs.  He was seen for a boil on his right leg in April 1955.  He had a finger checked numerous times in September and October 1956 after cutting his finger on a tool kit.  He was seen for a mole on his face in November 1958, a herniated fat pad in October 1958, see n for trimming his callus too deeply in July 1960, for an injured forearm in October 1960, sawdust in his eye in November 1962, laceration of left hand in July 1963, sore forearm in September 1963, drainage from an ingrown toenail in May 1965.

The Board finds that if the Veteran had back symptoms other than in 1962 and 1968, he would have reported them.  The assertion that he did not report them because his squadron did not allow it is rejected as inaccurate given these other reports.  It does not follow that he would be permitted to seek treatment for these other conditions, but not permitted to do so for his back, as the squadron efficiency would be affected regardless.  The Board also finds that the assertion that he was provided with painkillers by numerous military supervisors rather than being seen by medical personal is not plausible given his many reports for treatment for other conditions.  The medical reports are highly detailed.   

For example, as to his statements regarding being placed on profile, he was placed on profile, but not due to his back.  His profiles had to do with his lower leg disorders for which he has been awarded VA disability compensation benefits.  

It is also implausible that he would have recalled some 40 or 50 years later, how many strains he had and during what years and at what duty stations without some documentation to which to refer.  

His reports in this regard are also inconsistent with his statement in his Notice of Disagreement where he pointed to an incident in which he was treated by a physician.  

Significantly, the Veteran's reports of repeated strains during his entire period of service and his report in the Notice of Disagreement that his back pain never went away, but he was not permitted to seek treatment and thus the symptoms went unreported, are inconsistent with his report at retirement that he had never had recurrent back pain, providing highly probative factual evidence against this own claim.  At retirement it would make no difference as to the efficiency of the squadron or as to continued service whether he had recurrent back pain or not.  The Board finds this report at separation from service to be highly probative of whether he had recurrent back pain during service.  The report is consistent with his service treatment records.  The Board finds that the Veteran did not have recurrent back pain during service and any back pain he had suffered during either incident in service had resolved by the time he was separated from active service.  

Post service treatment records include records of treatment at a military medical center beginning in January 1969 and extending to 1976.  He reported problems with his nerves (psychiatric?), his ears, and gastric problems.  There are no reports of back symptoms.  If the Veteran had back symptoms during and following service, the Board would expect him to have reported them given that he reported other medical problems.  

Post-service, the first evidence of back pathology is found in private 1997 x-ray studies that were performed because of complaints, not of back pain, but of abdominal pain.  The impression was advanced lumbar spondylosis but no acute intra-abdominal abnormality.  

The first post service report of back pain is found in records of routine treatment records by a private physician, Dr. "M.C."  Prior to that time there were no reports of back pain in Dr. M.C.'s treatment records or any other records.  By July 2004 he was reporting increased pain in his upper back and shoulders of several days duration.  Assessment was thoracic and possibly cervical strain.  X-rays showed extensive degenerative changes in the cervical and thoracic spine that appeared to be chronic.  

September 2007 imaging studies found marked degenerative changes of the lumbar spine.  A May 2008 treatment note, signed by Dr. "D.R.", documents that the Veteran reported having had back pain for about five years.  Imaging studies showed disc narrowing at every area of the lumbar spine and stenosis was diagnosed.  

None of those records mention back symptoms of long duration extending to any time near to his active service.  The 1997 x-ray studies were not conducted because of complaints of back symptoms so they are not evidence that the Veteran had any symptoms involving his back at that time.  They are evidence only that he had pathology at that time.  The Board has no reason to doubt the report in May 2008 of symptoms present for, at the most, five years.  This finding is consistent not only with the treatment records.  

This preponderance of evidence tends to show that the Veteran first began experiencing back symptoms approximately thirty-five years after separation from active service.  This weighs against his claims.  

Simply stated, both the service record and the post-service record provides evidence against the Veteran's current recollection of events. 

VA afforded the Veteran an adequate examination and obtained an adequate medical opinion in August 2010.  The examiner indicated that she had reviewed the Veteran's claims file.  She noted his reports that his military service required lifting and he was given liniments for his back.  She provided a diagnosis of congenital and acquired spinal stenosis status post-surgical intervention and indicated that this surgical intervention was in 2008.  The examiner stated that it was less likely than not that the Veteran's current upper and lower back condition was caused by or a result of his service.  She provided the following rationale to support that opinion:  

Only one episode of back discomfort found in his service medical record in 1962.  No further evaluations/treatment for a back condition during the remaining 7 years of his military career that would indicate a chronic back problem or a nexus between his military service and his current back condition.  

The Board finds this opinion to be adequate and probative.  It is in agreement with the rest of the evidence of record.  Indeed, the only evidence it is not in agreement with is the Veteran's testimony, which the Board has determined is unreliable.  

It is not ignored that the examiner did not reference the January 1968 report of a fall and four days of back pain.  She also did not refer to the Veteran's report in December 1968 that he had never had recurrent back pain.  Her rationale was that there were no further evaluations or treatment for a back condition after the 1962 treatment that would indicated a chronic back problem or a nexus.  She did not say that there was no treatment or reports of an injury.  The examiner clearly reviewed the claims file as she commented on the 1962 treatment.  She is not required to comment on each item of evidence in the claims file.  Moreover, her reference to the 1962 treatment is logical given the Veteran's assertion that he injured his back repeatedly much earlier in service.  There was no need to mention the 1968 injury or the report of medical history at retirement.  Her statement that there was no evaluations or treatment following the 1962 incident that would indicate a chronic back problem or a nexus between his military service and his current back condition is not inconsistent with the 1968 incident or the report at separation from service.

Also considered is the statement of a nexus provided in the Notice of Disagreement.  That statement in part depends on symptoms present continuously since service, which the Board finds did not occur.  To the extent that the Veteran opined that there is otherwise a nexus to service, the Board finds that his opinion is not competent evidence.  

There is no evidence that the Veteran has any expertise in the etiology of medical conditions.  He is therefore a non-expert, or layperson when it comes to such matters.  Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Court of Appeals for Veterans Claims (CAVC) has explained that non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion or diagnosis is competent evidence.

Here whether an injury during service, with symptoms that resolve shortly thereafter, as is true in this case, causes degenerative changes of the spine many years later is not something that can be determined by observation with one's senses.  Nor is it a simple question.  In this regard, it is well known that the effects of injuries later in life, such as the effects of traumatic brain injuries sustained by athletes, are the subject of study by medical researchers, and therefore complex issues requiring medical expertise.  The Board therefore finds that the Veteran's lay nexus opinion is not competent evidence.  

The preponderance of evidence shows that the Veteran had two very short term episodes involving his back during service and that he had no recurrent back pain during service.  The preponderance of evidence also shows that the Veteran had no upper or lower back symptoms until more than three decades after service.  Finally, the only medical opinion evidence is unfavorable to his claims.  Hence, the appeal as to service connection for lower and upper back disorders must be denied.  To the extent that the Veteran claims that his upper back disorder is caused or aggravated by his lower back disorder, because he has no service-connected lower back disorder, and the Board denies his appeal as to the lower back disorder, the secondary service connection theory of entitlement does not yield a grant of benefits.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
 
Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and all identified available relevant private treatment records are associated with the claims file.  VA provided an adequate examination and obtained an adequate medical opinion in August 2010.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for a lower back disorder is denied.  

Service connection for an upper back disorder is denied.  


REMAND

The RO reopened a previously claim of entitlement to service connection for hearing loss in a September 2014 rating decision and denied the claim on the merits.  In February 2015, VA received the Veteran's Notice of Disagreement with that denial.  Review of the record shows that a statement of the case has not been issued in response to that Notice of Disagreement.  There is no indication that the disagreement has been resolved or withdraw.  Therefore, a remand is necessary to ensure that VA provides the statement of the case.  See 38 U.S.C.A. § 7105(d); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish to the Veteran and his representative a statement of the case in response to his Notice of Disagreement with the denial of service connection for hearing loss in the September 2014 rating decision.  Return this matter to the Board only if he perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


